FILED
                               FOR PUBLICATION                              JAN 03 2013

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



KWAI FUN WONG; WU-WEI TIEN                       No. 10-36136
TAO ASSOCIATION,
                                                 D.C. No. 3:01-cv-00718-JO
              Plaintiffs - Appellants,

  v.                                             ORDER

DAVID V. BEEBE, a former
Immigration and Naturalization Service
(n.k.a. Department of Homeland
Security) Official; UNITED STATES
OF AMERICA,

              Defendants - Appellees.




KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35–3.